                                                  December 6, 2019          USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
     By ECF                                                                 DATE FILED: 12/9/2019

     Honorable Gregory H. Woods
     United States District Court
     Southern District of New York
     500 Pearl Street                                             MEMORANDUM ENDORSED
     New York, NY 10007

     Re:    United States v. Dashawn Smith
            19 CR 11 (GHW)

     Dear Judge Woods:

             I write on behalf of Mr. Smith to respectfully request that the Court adjourn the
     sentencing hearing currently scheduled for January 3, 2020. The reason for the request is two-
     fold. First the defense is still awaiting documents which are essential for the defense sentencing
     submission and the second reason is that Mr. Smith is currently studying for the GED and would
     like to be able to take the test before he is sentenced so that his studying and testing is not
     interrupted by a changed in designation. I would request an adjournment two month
     adjournment to a date in the first two weeks of March. I will be away during the third week and
     therefore unavailable.

            The government has no objection to this request and is currently available during the
     proposed timeframe.

            Thank you for your consideration of this request.

                                                  Very Truly Yours,
Application granted. The sentencing hearing       /s/
scheduled for January 3, 2020 is adjourned        Jennifer Willis, esq.
until March 13, 2020 at 4:00 p.m.                 Assisstant Federal Defender
Defendant's sentencing memorandum is due          (212) 417-8743
February 28, 2020; the Government's
memorandum is due March 6, 2020. The
Clerk of Court is directed to terminate the
motion pending at Dkt. No. 59.

SO ORDERED.

Dated: December 9, 2019
New York, New York      _____________________________________
                               GREGORY H. WOODS
                             United States District Judge
